                                                      Case 2:21-cv-01088-JCM-DJA Document 5
                                                                                          4 Filed 06/11/21
                                                                                                  06/10/21 Page 1 of 2



                                                  1   William E. Peterson, Esq.
                                                      Nevada Bar No. 1528
                                                  2   Janine C. Prupas, Esq.
                                                      Nevada Bar No. 9156
                                                  3   SNELL & WILMER L.L.P.
                                                      50 W. Liberty Street, Suite 510
                                                  4   Reno, Nevada 89501
                                                      Telephone: 775-785-5440
                                                  5   Facsimile: 775-785-5441
                                                      Email: wpeterson@swlaw.com
                                                  6          jprupas@swlaw.com
                                                  7   Attorneys for Defendant
                                                      Microsoft Corporation
                                                  8
                                                                                  UNITED STATES DISTRICT COURT
                                                  9

                                                 10
                                                                                         DISTRICT OF NEVADA
                                                 11

                                                 12   NEVADA PROPERTY 1 LLC dba THE
                                                      COSMOPOLITAN OF LAS VEGAS, a                        Case No.: 2:21-cv-01088-JCM-DJA
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   Delaware limited liability company,
                  Reno, Nevada 89501
                     LAW OFFICES

                      775.785.5440




                                                 14                         Plaintiff,
                          L.L.P.




                                                                                                           STIPULATION AND ORDER TO
                                                 15   vs.                                                  EXTEND TIME RE DEFENDANT’S
                                                                                                           TIME TO RESPOND TO
                                                 16   MICROSOFT CORPORATION, a Washington                  COMPLAINT
                                                      corporation,
                                                 17                                                        (FIRST REQUEST)
                                                                            Defendant.
                                                 18

                                                 19

                                                 20
                                                             IT IS HEREBY STIPULATED, by and between the parties and their respective counsel of
                                                 21
                                                      record that the deadline for Defendant Microsoft Corporation to respond to Plaintiff’s Complaint
                                                 22
                                                      shall be extended to June 29, 2021. Defendant’s response is presently due on June 15, 2021.
                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28
                                                      Case 2:21-cv-01088-JCM-DJA Document 5
                                                                                          4 Filed 06/11/21
                                                                                                  06/10/21 Page 2 of 2



                                                  1        This is the parties’ first request for an extension of time.
                                                  2

                                                  3   Dated: June 10, 2021                           Dated: June 10, 2021
                                                  4   BROWNSTEIN HYATT FARBER                        SNELL & WILMER, L.L.P.
                                                      SCHRECK, LLP
                                                  5

                                                  6
                                                      By: /s/ Mitchell J. Landberg
                                                          ____________________________               By: /s/ Janine C. Prupas
                                                  7
                                                          Mitchell J. Langberg, Bar No. 10118            William E. Peterson, Bar No. 1528
                                                  8       Troy P. Domina, Bar No. 13862                  Janine C. Prupas, Bar No. 9156
                                                          100 North City Parkway, Suite 1600             50 West Liberty Street, Suite 510
                                                  9        Las Vegas, NV 89106-4614                      Reno, Nevada 89501
                                                 10                                                        Attorneys for Defendant
                                                          Attorneys for Plaintiff
                                                                                                           Microsoft Corporation
                                                 11       Nevada Property 1 LLC dba The
                                                          Cosmopolitan of Las Vegas
                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501




                                                                                            ORDER
                     LAW OFFICES




                                                 14
                      775-785-5440
                          L.L.P.




                                                           IT IS SO ORDERED.
                                                 15
                                                                                                  _________________________________
                                                 16                                               U.S. DISTRICT
                                                                                                  DANIEL        COURT JUDGE
                                                                                                          J. ALBREGTS
                                                 17                                               UNITED  STATES MAGISTRATE JUDGE
                                                                                                  DATED: __________________________

                                                 18                                               DATED: June 11, 2021
                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                     -2-
